OPINION — AG — ** CLAIM — SHERIFF — RELEASE OF CHATTEL ** IN ACTION AGAINST A RESIDENT OF ANOTHER STATE, THE SHERIFF OF YOUR COUNTY ATTACHED SEVERAL COMBINES AND TRUCKS, AND, UPON RECEIVING A DEPOSIT OF CASH SUFFICIENT TO COVER THE AMOUNT SUED FOR, RELEASED THE ATTACHED CHATTELS; THAT LATER, THE ACTION WAS DISMISSED BY THE PLAINTIFF AND THE CASH SO DEPOSITED WITH THE SHERIFF WAS RETURNED TO THE DEFENDANT; AND THAT THE SHERIFF IS CLAIMING A COMMISSION, AS FOR COLLECTION WITHOUT SALE, OF ONE HALF OF THE RATE SPECIFIED IN 28 Ohio St. 39 [28-39] FOR COLLECTING MONEY ON SALE. (SHERIFF SALE, COLLECTION, COUNTY, JUDGMENTS) CITE: 19 Ohio St. 541 [19-541], 28 Ohio St. 39 [28-39], 28 Ohio St. 41 [28-41] [28-41] (JAMES C. HARKIN)